Citation Nr: 1735629	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury of the right foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954, with service in Korea.  His decorations include the Korean Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran withdrew his January 2014 request for a Board hearing in March 2015.  Accordingly, the hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

This claim was remanded by the Board in February 2016 for additional development. 

In June 2016, the Agency of Original Jurisdiction (AOJ) received notice from the VA medical center that the Veteran wished to withdraw his claim.  In March 2017, the AOJ sent the Veteran a notification letter asking him to clarify whether he wished to withdraw his claim.  The notification letter explained that his claim would continue to be processed if he did not respond within 30 days.  The Veteran did not provide additional comments regarding the withdrawal of the claim and the AOJ issued a supplemental statement of the case in May 2017.  Accordingly, the claim was not withdrawn and is properly before the Board.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); see also Percy v. Shinseki, 23 Vet. App. 37 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has residuals of the right foot related to an in-service cold weather injury.  

CONCLUSION OF LAW

The criteria for service connection for residuals of a cold weather injury of the right foot have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had frostbite of the toes of his right foot during service in Korea and that he currently has residuals from the cold weather injury of the right foot.  Specifically, the Veteran asserts that he sought treatment in service for his frostbite and that he was told to keep his foot warm.  See January 2014 VA Form 9.    

Although the available service treatment records do not discuss a cold weather injury of the right foot, it appears that his complete service and personnel records are not available for review.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Here, the Veteran is competent to describe the cold weather he experienced during service and the pain in his right foot that he experienced in service and since separation from service.  He is also competent to report that he received treatment during service for a cold weather related injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements to be credible as his contentions are consistent with the nature and circumstances of his service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The February 2016 Board decision found that the Veteran served in Korea.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (Under the doctrine of law of the case, questions settled on a former appeal of the same case are no longer open for review).  His DD Form 214 states that he had approximately one year of foreign or sea service, which indicates that the Veteran served in Korea during the winter months.  Thus, after resolving any reasonable doubt in favor of the Veteran, his statements that he received a cold weather injury in service are competent and credible.  

The Veteran submitted two statements from his medical professionals regarding residuals from his cold weather injury.  A June 2014 statement from his doctor stated that the Veteran has nerve damage due to frostbite.  Another statement, written in October 2014, states that the Veteran had frostbite of the right foot while serving in Korea and that he has experienced numbness of the toes of his right foot since service.  Although the Veteran was scheduled for a VA examination to determine the nature and etiology of any residuals related to a cold weather injury, the Veteran canceled the examination due to unrelated cancer treatment.  Therefore, the claim should be decided based on the evidence of record.  

In light of the Veteran's competent and credible statements that he was exposed to cold weather in Korea and that he experienced numbness in his right toes after his exposure to the cold weather, as well as the June 2014 medical statement concluding that the Veteran has current residuals from his cold weather injury, the Board finds that service connection for residuals of a cold weather injury of the right foot is warranted.    


ORDER

Service connection for residuals of a cold weather injury of the right foot is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


